FILED
                           NOT FOR PUBLICATION                              APR 28 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUSTIN RINGGOLD-LOCKHART and                     No. 11-57247
NINA RINGGOLD,
                                                 D.C. No. 2:09-cv-09215-R-RC
              Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

MYER J. SANKARY; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted April 9, 2015**
                               Pasadena, California

Before: REINHARDT, McKEOWN, and M. SMITH, Circuit Judges.

      The Appellants, Nina Ringgold and Justin Ringgold-Lockhart, appeal from

the district court’s order denying their motion for relief from judgment. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We may only review a district court’s ruling on a Rule 60(b) motion for

abuse of discretion. Browder v. Dir., Dep’t of Corr. of Ill., 434 U.S. 257, 263 n.7

(1978). The Appellants sought relief from the final order on the basis of newly

discovered evidence, namely a May 23, 2011 letter of the California Commission

on Judicial Performance. The letter was not relevant to the district court’s

conclusion that the action was barred under the Rooker-Feldman doctrine. It was

therefore not an abuse of discretion to conclude that the discovery of the letter did

not warrant relief from judgment.

      The district court did not err by not granting the Appellants leave to amend

their complaint. Amendment would have been futile in this case because it was

clear that there was no basis for subject matter jurisdiction.

      We deny the Appellants’ motion for judicial notice (Dkt. No. 71).

      AFFIRMED.




                                           2